DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 5/19/2022. 

Response to Arguments
Claims 1 – 14 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1 – 14 remain rejected.   
Applicant's arguments filed with respect to claims 1 – 14 have been fully considered but they are not persuasive. 

Applicant argues that there is no teaching in Zamir alone or in combination with Pitkow of including an identification of a topic that has been defined by the user.
In response to Applicant’s argument, the Examiner disagrees and submits that while Zamir does work on dynamically updating the preferences and interests of the user profile but in paragraph 39 Zamir teaches that optionally a user may choose to offer personal information which would include topics of interests to the user for example favorite sports or movies. Figure 2 shows that the user profile is made of multiple components including users personal information, browsing patterns, identified documents, users activities on identified documents, previous searches, categories of identified documents. Thus Zamir alone and in combination with Pitkow teaches an identification of a topic that has been defined by the user.

Applicant argues that there is no teaching in nothing in Zamir alone or in combination with Pitkow describing a user profile that includes an identification of a set of documents associated with the user, wherein the set of documents contains content matching a topic defined by the user.
In response to Applicant’s argument, the Examiner disagrees and submits that Zamir in combination with Pitkow teaches describing a user profile that includes an identification of a set of documents associated with the user, wherein the set of documents contains content matching a topic defined by the user. Zamir teaches describing a user profile that includes an identification of a set of documents associated with the user, wherein the set of documents contains content matching a topic defined by the user in paragraphs 33, 34 and 36. In paragraph 34 Zamir teaches that for the purpose of forming a user profile, the identified documents from which information is derived for inclusion in the user profile may include: documents identified by search results from the search engine, documents accessed (e.g., viewed or downloaded, for example using a browser application) by the user (including documents not identified in prior search results), documents linked to the documents identified by search results from the search engine, and documents linked to the documents accessed by the user, or any subset of such documents. Paragraph 36 explains that the content of the identified documents from previous search activities is a rich source of information about a user's interests and preferences. Key terms appearing in the identified documents and their frequencies with which they appear in the identified documents are not only useful for indexing the document, but are also a strong indication of the user's personal interests. Therefore, Zamir teaches the user profile including elements of the identification of set of documents associated with the user.

Applicant argues that there is no teaching in Zamir alone or in combination with Pitkow of describing or suggesting user profiles like the search profile of the claimed invention, either individual or shared.
In response to Applicant’s argument, the Examiner disagrees and submits that Zamir teaches user profiles which can be individual profiles – paragraphs 32 – 34, 36 or shared profiles – paragraph 46.  Zamir does not specifically call the user profile as a user search profile but it is clearly even dent from the figures and the description that in the embodiments of Zamir the user profile is used present search results relevant to the user based on the query presented in combination/personalized with the help of the user profile. Thus Zamir teaches user profiles individual or shared used as the search profile.

Applicant argues that there is no teaching in nothing in Zamir alone or in combination with Pitkow which describes a user profile having an identification of a set of characteristic features describing [a user defined] topic in a binary form, wherein the set of characteristic features is derived from at least the content of the set of documents. 
In response to Applicant’s argument, the Examiner submits that where Zamir does teach that a profile can be considered as a vector and be used for comparisons, Zamir in combination Pitkow teaches that the identification of a set of characteristic features describing a topic in a binary form, wherein the set of characteristic features is derived from at least the content of the set of documents. Pitkow in paragraph 97 teaches a content vector besides a profile vector. Paragraph 103 teaches -query augmentation is performed by selecting the most important (i.e., highest magnitude) words from the context's content vector and adding them to the query. Paragraphs 125 – 126 teaches that the content vector identifies the category or documents to which it is taken from. Paragraph 130 teaches how the vector is used for comparison in the to find the relevant results. 

Remaining claims in instant application recite the same subject matter and for the same reasons as cited above the rejection is maintained. Hence, Applicant’s arguments do not distinguish the claimed invention over the prior art of record. In light of the foregoing arguments, the 103 rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zamir et al. (‘Zamir’ herein after) (US 20050240580 A1) further in view of Pitkow et al. (‘Pitkow’ herein after) (US 20020016786 A1).
With respect to claim 7, 11, 1,
Zamir teaches a computer-implemented method of producing personalized search results, performed on a server system having one or more processors and memory storing one or more programs for execution by the one or more processors to perform the method (paragraph 32 teaches refining search results in response to search queries submitted by the user, figure 9A, Zamir), comprising: 
identifying a list of search results associated with a search query from a user (figure 9A element 910, 920, depiction and explanation of a search query from user and list of documents that match the search query paragraph 81, Zamir); 
identifying a plurality of shared search profiles of one or more other users (Figure 9A element 925, paragraph 82 teach identifying the user’s user profile), wherein a shared search profile includes an identification of a set of documents collected by the user, wherein the documents belonging to a search profile have a content matching a specific topic defined by the user for the respective search profile, and wherein each search profile further includes an identification of a set of characteristic features describing a search topic in a binary form, said characteristic features of the search profile being derived from at least the content of the documents assigned to the respective search profile (paragraphs 40 – 43 teach the various shared profiles of the user, paragraph 45 teaches the different types of users profiles including category based profile which is a topic based categorization of the users preferences, paragraph 55 teaches the categorization based on the user associated documents, Paragraph 118 teaches the profiles as vectors which is understood as a binary form in view of the disclosure of instant application), 
generating a set of characteristic features for each search result of the returned list, said set of characteristic features describing the content of the search result in a binary form (figure 9A element 930 – 942 teaches for each identified document on the returned list assigning generic and profile rank), 
for at least one search result, identifying one or more shared search profiles of the one or more other users, the topics of which match the content of the search results based on the characteristic features of the search results and the characteristic features of said plurality of shared search profiles, based on the matching process, generating a list of search results with recommended shared search profiles, wherein at least one shared search profile of at least one other user is associated with at least one of the search results (paragraph 82 teaches the personalization of the scores and matching the identified documents with the personalization and regenerating the personalized list); 
providing the list of search results with recommended shared search profiles to the user; and upon selecting a recommended shared search profile of another user, using the selected recommended shared search profile in a new search to obtain a personalized list of search results (figure 9A element 945 personalized ranked search results presented). 
Zamir does not explicitly disclose as claimed the shared search profiles with other users and recommending the shared profile.
However Pitkow teaches the shared search profiles with other users and recommending the shared profile in paragraphs 91, 93, 95 – 98 teaches various ways of having content vectors for the user profiles and sharing the profiles of the user. Pitkow teaches user or group profile comprises a normalized content vector representing the aggregate contents of all of the bookmarks, whether public or private, pertaining to that user or group. Additionally, the profile represents not only the content of a user or group's content collection but also the structure or organization of that content in accordance with the user or group categorical hierarchy scheme. Also see paragraphs 126 and 128.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zamir to include the teachings of Pitkow because both of the references are in the same field of study, recommending personalized search results and profiles. Furthermore Pitkow maintains a centralized database of bookmarks or user document preferences. This centralized database is maintained as a hierarchy, the maintenance of the centralized database facilitates harnessing the power and flexibility of being able to use, in various ways, all users' public bookmarks and the information contained in and referenced by those bookmarks, paragraphs 26 and 49.With respect to claim 8, 12, 2, 3,
Zamir as modified teaches the method of claim 7, wherein the step of identifying one or more shared search profiles for the search results comprises determining a set of quality factors for each shared search profile according to a predetermined scheme, a quality factor being indicative of the degree of matching between the topic of the shared search profile and the content of a search result (paragraph 54, 60, 78 and 88, Zamir and paragraph 97, 100 and 107, Pitkow). With respect to claim 9, 13, 4,
Zamir as modified teaches the method of claim 8, wherein the step of generating the list of search results comprises selecting a shared search profile for recommendation to a search result if the respective quality factor meets predefined filtering criteria (paragraph 35, 67 and 81, Zamir and paragraph 130, Pitkow). With respect to claim 10, 14, 5, 6,
Zamir as modified teaches the method of claim 9, wherein a quality factor of a search profile is defined as a score of relevance of the shared search profile with respect to a search result, and the filtering criteria includes a threshold value for the relevance of the shared search profile, and a shared search profile is recommended to a search result if its score of relevance exceeds said threshold value (paragraph 78, 80 – 82, Zamir and paragraph 109, Pitkow).   

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080120289 A1 teaches refinement of search results.
US 20080244428 A1 teaches using context vectors query results based on relevance feedback.
US 20160034583 A1 teaches various profiles and adjusting results based on overlapping profiles.
US 7716223 B2 teaches personalization of search results in a search engine.
US 8606781 B2 teaches personalized search.
US 7827170 B1 teaches personalized search results based on personal information.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 9/29/2022

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166